Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    11-DEC-2019
                                                    02:11 PM




              SCWC-XX-XXXXXXX and SCWC-XX-XXXXXXX

         IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      KENNETH M. SKAHAN,
                Petitioner/Claimant-Appellant,

                              vs.

              STUTTS CONSTRUCTION COMPANY, INC.,
                 Respondent/Employer-Appellee,

                              and

            FIRST INSURANCE COMPANY OF HAWAII, LTD.,
             Respondent/Insurance Carrier-Appellee.
   (CAAP-XX-XXXXXXX; CASE NO. AB 2014-043(WH); (9-02-01024))
---------------------------------------------------------------

                      KENNETH M. SKAHAN,
                Petitioner/Claimant-Appellant,

                              vs.

              STUTTS CONSTRUCTION COMPANY, INC.,
                 Respondent/Employer-Appellee,

                              and

            FIRST INSURANCE COMPANY OF HAWAII, LTD.,
             Respondent/Insurance Carrier-Appellee.
   (CAAP-XX-XXXXXXX; CASE NO. AB 2014-042(WH); (9-13-54105))


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       ORDER REJECTING APPLICATIONS FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Claimant-Appellant Kenneth M. Skahan’s

applications for writ of certiorari, filed on October 28, 2019

and November 14, 2019, are hereby rejected.

          DATED:   Honolulu, Hawai#i, December 11, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                   2